Exhibit 10.1

 

WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS WAIVER AND THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of December 13, 2016 by and among the lenders identified on the
signature pages hereof (each of such lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
lead arranger (in such capacity, together with its successors and assigns in
such capacity, the “Sole Lead Arranger”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as sole book runner (in such
capacity, together with its successors and assigns in such capacity, the “Sole
Book Runner”), HARTE HANKS, INC., a Delaware corporation (“Harte Hanks”),
TRILLIUM SOFTWARE, INC., a Delaware corporation (“Trillium”), 3Q DIGITAL, INC.,
a Delaware corporation (“3Q”), HARTE-HANKS DATA SERVICES LLC, a Maryland limited
liability company (“Data Services”), HARTE-HANKS DIRECT, INC., a New York
corporation (“HH Direct”), HARTE-HANKS DIRECT MARKETING/DALLAS, INC., a Delaware
corporation (“HH Dallas”), HARTE-HANKS DIRECT MARKETING/FULLERTON, INC., a
California corporation (“HH Fullerton”), HARTE HANKS DIRECT
MARKETING/BALTIMORE, INC., a Maryland corporation (“HH Baltimore”), HARTE-HANKS
DIRECT MARKETING/JACKSONVILLE, LLC, a Delaware limited liability company (“HH
Jacksonville”), HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC, a Delaware
limited liability company (“HH Kansas City”), HARTE-HANKS LOGISTICS, LLC, a
Florida limited liability company (“Logistics”), HARTE-HANKS RESPONSE
MANAGEMENT/AUSTIN, INC., a Delaware corporation (“HH Austin”), HARTE-HANKS
RESPONSE MANAGEMENT/BOSTON, INC., a Massachusetts corporation (“HH Boston”),
HARTE-HANKS STRATEGIC MARKETING, INC., a Delaware corporation (“Strategic
Marketing”), NSO, INC., an Ohio corporation (“NSO”), SALES SUPPORT
SERVICES, INC., a New Jersey corporation (“Sales Support” and, together with
Harte Hanks, Trillium, 3Q, Data Services, HH Direct, HH Dallas, HH Fullerton, HH
Baltimore, HH Jacksonville, HH Kansas City, Logistics, HH Austin, HH Boston,
Strategic Marketing and NSO are referred to hereinafter each individually as a
“Borrower”, and individually and collectively, jointly and severally, as the
“Borrowers”).

 

WHEREAS, Borrowers, Agent, and Lenders are parties to that certain Credit
Agreement dated as of March 10, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers have notified Agent and the Lenders that an Event of Default
exists under Section 8.2(a) of the Credit Agreement as a result of a breach of
Section 7(a) of the Credit Agreement due to Borrowers’ failure to have a Fixed
Charge Coverage Ratio of at least 1.1:1.0, measured for the 12 month period
ending on October 31, 2016 (the “Existing Event of Default”); and

 

WHEREAS, Borrowers have requested that Agent and the Lenders waive the Existing
Event of Default, and Agent and the Lenders have agreed to such waiver, on the
terms and conditions (including the amendments) set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

Section 1.                                    Definitions.  Capitalized terms
used herein but not defined shall have the meanings given to such terms in the
Credit Agreement.

 

Section 2.                                    Waiver.  Subject to the
satisfaction of the conditions set forth in Section 4 below, and in reliance
upon the representations and warranties of the Loan Parties set forth in
Section 5 below,

 

--------------------------------------------------------------------------------


 

Agent and Lenders hereby waive the Existing Event of Default.  This is a limited
waiver and shall not be deemed to constitute a waiver of any other Event of
Default or any future breach by the Borrowers of the Credit Agreement or any of
the other Loan Documents or any other requirements of any provision of the
Credit Agreement or any other Loan Documents.

 

Section 3.                                    Amendments to Credit Agreement. 
Subject to the satisfaction of the conditions set forth in Section 4 below, and
in reliance upon the representations and warranties of the Loan Parties set
forth in Section 5 below, the Credit Agreement is hereby amended as follows:

 

(a)                                 Effective as of December 1, 2016,
Section 2.6(a) of the Credit Agreement is hereby amended and restated, to read
as follows:

 

(a) Interest Rates. Except as provided in Section 2.6(c), all Loans, and all
Obligations (except for undrawn Letters of Credit) that have been charged to the
Loan Account pursuant to the terms hereof, shall bear interest as follows:

 

(i) if the relevant Obligation is a portion of a Revolving Loan that is a LIBOR
Rate Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate
Margin,

 

(ii) if the relevant Obligation is a portion of a Revolving Loan that is a Base
Rate Loan, at a per annum rate equal to the Base Rate plus the Base Rate Margin,

 

(iii) if the relevant Obligation is a portion of the Term Loan that is a LIBOR
Rate Loan, at a per annum rate equal to the LIBOR Rate plus 9.22 percentage
points,

 

(iv) if the relevant Obligation is a portion of the Term Loan that is a Base
Rate Loan, at a per annum rate equal to the Base Rate plus 8.22 percentage
points, and

 

(v) otherwise, at a per annum rate equal to the Base Rate plus the Base Rate
Margin.

 

(b)                                Effective as of December 1, 2016, the
definition of Applicable Margin set forth in Schedule 1.1 of the Credit
Agreement is hereby amended and restated to read as follows:

 

“Applicable Margin” means, as of any date of determination and with respect to
Revolving Loans that are Base Rate Loans or LIBOR Rate Loans, as applicable, the
applicable margin set forth in the following table that corresponds to the
Average Excess Availability of Borrowers for the most recently completed month;
provided, that for the period from June 1, 2016 through and including August 31,
2016, the Applicable Margin shall be set at the margin in the row styled “Level
III”; provided further, that any time an Event of Default has occurred and is
continuing, the Applicable Margin shall be set at the margin in the row styled
“Level III”:

 

2

--------------------------------------------------------------------------------


 

Level

 

Average Excess
Availability

 

Applicable Margin
Relative to Revolving
Loans that are Base
Rate Loans (the “Base
Rate Margin”)

 

Applicable Margin
Relative to Revolving
Loans that are LIBOR
Rate Loans (the “LIBOR
Rate Margin”)

I

 

> $35,000,000

 

3.00 percentage points

 

4.00 percentage points

II

 

< $35,000,000 and > $17,500,000

 

3.25 percentage points

 

4.25 percentage points

III

 

< $17,500,000

 

3.50 percentage points

 

4.50 percentage points

 

The Applicable Margin shall be re-determined as of the first day of each
calendar month of Borrowers.

 

(c)                     The definition of Availability Block set forth in
Schedule 1.1 of the Credit Agreement is hereby amended and restated to read as
follows:

 

“Availability Block” means a reserve in an initial amount equal to $3,000,000,
and increasing by an additional $1,000,000 on December 19, 2016 and on each
Monday thereafter (or such lower amount as approved by Agent in its sole
discretion).

 

Section 4.                                    Conditions to Effectiveness of
Amendment.  The effectiveness of this Amendment shall be subject to the
satisfaction of the following conditions precedent:

 

(a)                                 Representations and Warranties. The
representations and warranties set forth in Section 5 hereof shall be true and
correct (and each of the Loan Parties so certifies, by their signatures below)
as of the date hereof.

 

(b)                                No Default or Event of Default. No Default or
Event of Default (other than the Existing Event of Default) shall exist
immediately prior to giving effect to this Amendment and no Default or Event of
Default shall exist thereafter.

 

(c)                                 Execution of this Amendment. The Agent shall
have received a fully-executed copy of this Amendment, signed by each of the
Loan Parties, the Agent and the Lenders, and such related due diligence items as
the Agent shall reasonably require in connection with this Amendment.

 

(d)                                Execution of the Amendment to the Agreement
Among Lenders. The Agent shall have received a fully-executed copy of Amendment
No. 2 to Agreement Among Lenders, signed by the Agent, LBC Credit Partners III,
L.P. and LBC III WF Funding, LLC.

 

Section 5.                                    Representations and Warranties. 
Each of the Loan Parties hereby, jointly and severally, represents and warrants
to the Agent, for the benefit of the Lenders, that the following are true and
correct:

 

(a)                                 After giving effect to the waiver set forth
in Section 2 hereof, no Default or Event of Default has occurred and is
continuing.

 

3

--------------------------------------------------------------------------------


 

(b)                                All representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of this
Amendment (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date).

 

(c)                     This Amendment and the other related documents to which
each is a party constitutes the legal, valid and binding obligation of
obligations of each Borrower and are enforceable against such Borrower in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally.

 

Section 6.                                    Reaffirmation. Each Loan Party
hereby ratifies, affirms, acknowledges and agrees that the Credit Agreement and
the other Loan Documents represent the valid, enforceable and collectible
obligations of the Loan Parties, and further acknowledges that there are no
existing claims, defenses, personal or otherwise, or rights of setoff whatsoever
with respect to the Credit Agreement or any other Loan Document.  Each Loan
Party hereby agrees that this Amendment in no way acts as a release or
relinquishment of the Liens and rights securing payments of the Obligations. 
The Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Loan Party in all respects.

 

Section 7.                                    Release.

 

(a)                                 In consideration of the agreements of Agent
and Lenders contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, each Borrower and each
other Loan Party, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges Agent and Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which any
such Loan Party or any of their respective successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever in relation to, or in any way in connection
with any of the Credit Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto which arises at any time on or prior
to the day and date of this Amendment.

 

(b)                                Each Borrower and each other Loan Party
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.

 

(c)                                 Each Borrower and each other Loan Party
agrees that no fact, event, circumstance, evidence or transaction existing or
arising on or prior to the date hereof which could now be asserted or

 

4

--------------------------------------------------------------------------------


 

which may hereafter be discovered shall affect in any manner the final, absolute
and unconditional nature of the release set forth above.

 

Section 8.                                    Miscellaneous.

 

(d)                                Effect of this Amendment. The execution,
delivery and effectiveness of this Amendment shall not operate as a waiver of
any right, power or remedy of the Agent under the Credit Agreement or any other
Loan Document, nor constitute a waiver of any provision of the Credit Agreement
or any other Loan Document, except as specifically set forth herein.

 

(e)                                 Expenses.  Borrowers jointly and severally
agree to pay on demand all Lender Group Expenses of Agent and all Lenders
(including, without limitation, the reasonable and documented fees and expenses
of outside counsel for Agent and all Lenders) in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  All
obligations provided herein shall survive any termination of this Amendment and
the Credit Agreement as modified hereby.

 

(f)                                   Counterparts.  This Amendment may be
executed in any number of counterparts and by the different parties on separate
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
Delivery of the executed counterpart of this Amendment by facsimile or
electronic mail shall be as effective as delivery of a manually executed
counterpart to this Amendment.

 

Section 9.                                    Governing Law.  THIS AMENDMENT
SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF
ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.  THE CHOICE OF
LAW AND VENUE AND JURY TRIAL WAIVER SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND SHALL APPLY IN ALL RESPECTS
TO THIS AMENDMENT.

 

Section 10.                             Accrued Interest and Letter of Credit
Fees.  All interest and Letter of Credit Fees which accrued under the Credit
Agreement prior to December 1, 2016 shall not be affected by the amendment to
the defined term “Applicable Margin” set forth above.  Such accrued interest and
Letter of Credit Fees shall remain due and owing and shall be paid as provided
in the Credit Agreement without giving effect to this Amendment.  All changes to
interest rates and Letter of Credit Fees contemplated hereby shall be effective
as of December 1, 2016.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWERS:

HARTE HANKS, INC.

 

TRILLIUM SOFTWARE, INC.

 

HARTE-HANKS RESPONSE MANAGEMENT/BOSTON, INC.

 

HARTE-HANKS LOGISTICS, LLC

 

HARTE HANKS DIRECT MARKETING/BALTIMORE, INC.

 

HARTE-HANKS DIRECT, INC.

 

HARTE-HANKS DIRECT MARKETING/JACKSONVILLE, LLC

 

HARTE-HANKS DIRECT MARKETING/KANSAS CITY, LLC

 

HARTE-HANKS STRATEGIC MARKETING, INC.

 

HARTE-HANKS RESPONSE MANAGEMENT/AUSTIN, INC.

 

SALES SUPPORT SERVICES, INC.

 

3Q DIGITAL, INC.

 

HARTE-HANKS DATA SERVICES LLC

 

HARTE-HANKS DIRECT MARKETING/DALLAS, INC.

 

HARTE-HANKS DIRECT MARKETING/FULLERTON, INC.

 

NSO, INC.

 

 

 

 

 

 

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

Authorized Officer

 

Signature Page to Waiver and Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Sole Lead Arranger, as Sole Book Runner and as a Lender

 

 

 

 

 

 

 

By:

/s/ Paul Truax

 

Name: Paul Truax

 

Its: Authorized Signatory

 

Signature Page to Waiver and Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LBC III WF FUNDING, LLC,

 

as a Lender

 

By: LBC Credit Management, L.P.

 

Its: Designated Manager

 

 

 

 

 

 

 

By:

/s/ Christopher J. Calabrese

 

Name: Christopher J. Calabrese

 

Its: Executive Manager

 

 

 

 

LBC III KB FUNDING, LLC,

 

as a Lender

 

By: LBC Credit Management, L.P.

 

Its: Designated Manager

 

 

 

 

 

By:

/s/ Christopher J. Calabrese

 

Name: Christopher J. Calabrese

 

Its: Executive Manager

 

Signature Page to Waiver and Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

CONSENT AND REAFFIRMATION

 

The undersigned hereby (i) acknowledges receipt of a copy of the foregoing
Waiver and Third Amendment to Credit Agreement (the “Amendment”); (ii) consents
to Borrowers’ execution and delivery of the Amendment; (iii) agrees to be bound
by the Amendment; and (iv) affirms that nothing contained therein shall modify
in any respect whatsoever any Loan Documents (other than as specifically
provided in the Amendment) to which the undersigned is a party and reaffirms
that the Loan Documents to which it is a party shall continue to remain in full
force and effect.  Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, the
undersigned understands that Agent and Lenders have no obligation to inform the
undersigned of such matters in the future or to seek the undersigned’s
acknowledgment or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

 

 

HARTE-HANKS FLORIDA, INC.

 

HARTE-HANKS PRINT, INC.

 

HARTE-HANKS STS, INC.

 

 

 

 

 

By:

/s/ Douglas C. Shepard

 

Name:

Douglas C. Shepard

 

Title:

Authorized Officer

 

Consent and Reaffirmation to Waiver and Third Amendment to Credit Agreement

 

--------------------------------------------------------------------------------